FILED
                            UNITED STATES DISTRICT COURT
                                                                                     APR 1 4 2010
                                                                               Clerk. U.S. District & Bankruptcy
                            FOR THE DISTRICT OF COLUMBIA                      Courts for the District of Columbia



ANDREW GILL,                                  )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )
                                              )
                                                      Civil Action No.   10 0588
UNITED STATES OF AMERICA,                     )
                                              )
               Defendant.                     )


                                  MEMORANDUM OPINION

       This matter comes before the court on review ofplaintiffs application to proceed in

forma pauperis and pro se civil complaint. The court will grant the application, and dismiss the

complaint.

       The court must dismiss a complaint if it is frivolous, malicious, or fails to state a claim

upon which relief can be granted. 28 U.S.c. § 1915(e)(2)(B)(i). In Neitzke v. Williams, 490 U.S.

319 (1989), the Supreme Court held that trial courts have the authority to dismiss not only claims

based on an indisputably meritless legal theory, but also claims whose factual contentions are

clearly baseless. Claims describing fantastic or delusional scenarios fall into the category of

cases whose factual contentions are clearly baseless. !d. at 328. The court has the discretion to

decide whether a complaint is frivolous, and such finding is appropriate when the facts alleged

are irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992).

       In a lengthy and rambling complaint, plaintiff alleges that he has been denied a proper

public education, illegally arrested and incarcerated, sexually harassed, and stalked by police.
Review of the attachments to the complaint sheds no light on the substance of his claims.

Plaintiff demands various relief, including an award of monetary damages and the dismissal of

all criminal charges brought against him in the District of Columbia, Missouri and Florida.

       The court is mindful that complaints filed by pro se litigants are held to less stringent

standards than those applied to formal pleadings drafted by lawyers. See Haines v. Kerner, 404

U.S. 519, 520 (1972). Nevertheless, a review ofplaintiffs complaint reveals that its few factual

contentions are baseless and wholly incredible. For this reason, the complaint is frivolous and

must be dismissed. See 28 U.S.C. § 1915(e)(2)(B)(i).

       An appropriate Order accompanies this Memorandum Opinion.